DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive.
Applicant argues there is no part of the Morooka assembly that contacts the aperture shoulder formed between the positioning and screw holes in the die of Morooka, and further, Applicant points to the gap between the retaining ring and aperture shoulder.
However, the retaining ring 29 of Morooka indirectly contacts the aperture shoulder via bolt 28 of the assembly and the claimed limitation of “the second shoulder of said stock guide body contacting said aperture shoulder” is therefore interpreted to be satisfied by indirect contact.
Applicant argues the central aperture 25b of the stock guide body does not have a uniform diameter since “the internal diameter of the retaining ring 29 is narrower than the opening in the cover 25” (Remarks: Page 4, 2nd Paragraph). Applicant does not provide a citation where the retaining ring is disclosed as narrower than the opening in the cover and appears that Applicant refers to the Figure 1 drawing as evidence of the dimensions of the diameter.
However, Morooka discloses that through holes 25b and 27a is sized for passing bolt 28 indicating a uniform diameter of the aperture sized for the bolt and further that the retaining ring 29 is fitted to the bolt 28 (See Paragraphs 0016-0017). Since Morooka discloses that the through holes, or central aperture, is sized for the bolt and that the retaining ring is fitted to the bolt it is interpreted that the central aperture comprises a uniform diameter specifically sized for the bolt.
Applicant argues that the medial portion of Morooka “lacks a second width uniformly less than the width of the alleged outer end portion” (Remarks: Page 4, 3rd Paragraph). It is not clear what 
However, the medial portion of Morooka (As annotated below in Fig 1) features a width seen from the figure to be less than the outer end portion everywhere; that is that the width of the medial portion does not extend outwards from the outer most edge of the outer end portion.
Drawings
The drawings submitted 03/03/2020 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 10 and 18:

Claims 1, 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 10 and 18:
Claim language “a second width which is uniformly less than said first width” (lines 7-8 in each claim) is unclear since it is not known what is meant by a width being uniformly less than another width. For the purposes of examination, if a prior art discloses or teaches a second width is less than a first width then it is interpreted to be uniformly less than the first width.
Claim language “said guide body” (Claim 10, line 18) is unclear since a guide body is not previously positively recited. For the purposes of examination, it is interpreted that Applicant intended to recite a “stock guide body” as is recited in preceding claim 1. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7-11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morooka, Yoshie (JP07155867A), hereinafter referred to as “Morooka”.
Regarding Claim 1:
Morooka discloses a stock guide assembly (Fig 1 – item 24) for a metal forming die in which stock (Fig 1 – item 22) is formed into at least one part, comprising a generally cylindrical stock guide body (Fig 1 – items 25, 26, 27 and 29) with an outer end portion (Annotated below in Fig 1), an inner end 

    PNG
    media_image1.png
    387
    383
    media_image1.png
    Greyscale

Regarding Claim 3:
Morooka discloses the stock guide assembly of claim 1.  Morooka further discloses wherein said stock guide body comprises a first piece of material that forms the inner end portion (Fig 1 – item 29, comprising the inner end portion, is a ring comprising a piece of material) and the outer end portion (Fig 1 – item 25, comprising the outer end portion, is a cover comprising a piece of material) of the stock guide body and a second piece of material that forms the medial portion (Fig 1 – item 26 is a bearing assembly comprising a piece of material) of the stock guide body.
Regarding Claim 4:
Morooka discloses the stock guide assembly of claim 3. Morooka further discloses wherein said outer surface (Fig 1 – item 26b) of said medial portion (Annotated above in Fig 1) of the stock guide body rotates (Paragraph [0010], line 91) with respect to the remainder of the stock guide body.
Regarding Claim 5:

Regarding Claim 7:
Morooka discloses the stock guide assembly of claim 1. Morooka further discloses wherein a portion of said fastener (Fig 1 – item 28) and a portion of said second portion (Fig 1 – item 31) of said aperture in said die member are threaded. (Paragraph [0019], line 169; bolt 28 is screwed into threaded hole 31)
Regarding Claim 8:
Morooka discloses the stock guide assembly of claim 1. Morooka further discloses wherein said outer surface of said medial portion (Annotated above in Fig 1) of said stock guide body is cylindrical (Bearing assembly 26 is cylindrical).
Regarding Claim 9:
Morooka discloses the stock guide assembly of claim 1. Morooka further discloses wherein said outer surface of said medial portion (Annotated above in Fig 1) of said stock guide body has multiple facets (Medial portion comprising the bearing assembly 26 has a top, bottom and side exterior surface which is interpreted to constitute multiple facets of the total outer surface).
Regarding Claim 10:
Morooka discloses a metal forming die member (Fig 1 – item 12) with a stock guide assembly (Fig 1 – item 24) for guiding a stock (Fig 1 – item 22) piece, comprising a generally cylindrical stock guide body (Fig 1 – items 25, 26, 27 and 29) with an outer end portion (Annotated above in Fig 1), an inner end portion (Annotated above in Fig 1), a medial portion (Annotated above in Fig 1), and a centrally located uniform diameter aperture (Fig 1 – item 25b where aperture 25b is shown to have a uniform diameter to accommodate bolt 28) extending through said stock guide body, wherein said outer end portion has a first width (Fig 2 – item 25 has a width) said medial portion has a second width (Fig 1 – item 26 has a  which is less than (Ring 29 has a width sized to retain fastener 28, and the fastener’s width has a width smaller than medial portion 26 in order to fit through the central aperture of said medial portion) said second width of said medial portion, forming a second shoulder (Annotated above in Fig 1) therebetween, a die member (Fig 1 – item 12) with an aperture having a first portion (Fig 1 –item 30) with a first aperture width, sized to receive at least a part of said inner end portion (Fig 1 – item 29, comprising the inner end portion, is at least partially received in item 30) of said stock guide body and a second portion (Fig 1 – item 31) with a second aperture width that is smaller than said first width forming an aperture shoulder (Fig 1; the corner, or shoulder, where the threaded hole 31 and recess 30 meet is interpreted to be a shoulder) therebetween, and a fastener (Fig 1 – item 28) that is received through said centrally located aperture in said stock guide body and coupled (Paragraph [0019], lines 169-170) to said second portion of said die member, such that said second shoulder of said guide body contacts said aperture shoulder (Fig 1; the annotated second shoulder of said stock guide body is in indirect contact with the aperture shoulder via bolt 28).
Regarding Claim 11:
Morooka discloses the metal forming die member of claim 10. Morooka further discloses wherein said die member (Fig 1 – item 12) has a pocket (Fig 1; cover 25 is pinned to the die and cooperates with item 27 and 29 to slightly recess bearing 26 into the die’s stepped hole 30 - creating what is interpreted to be a pocket, see annotation in Fig 1 below) which surrounds a portion of said medial portion (Annotated above in Fig 1; pocket surrounds a portion of medial portion) of said stock guide body.

    PNG
    media_image2.png
    548
    507
    media_image2.png
    Greyscale

Regarding Claim 13:
Morooka discloses the metal forming die member of claim 10. Morooka further discloses wherein said medial portion (Fig 1 – item 26) of said stock guide body is a bearing assembly (Fig 1 – item 26 is a bearing assembly with bearings 26c).
Regarding Claim 14:
Morooka discloses the metal forming die member of claim 13. Morooka further discloses wherein said medial portion (Annotated above in Fig 1 – medial portion includes bearing 26c) of said stock guide body rotates (Paragraph [0010], line 91) with respect to said die member (Fig 1 – item 12).
Regarding Claim 15:
Morooka discloses the metal forming die member of claim 10. Morooka further discloses wherein said fastener (Fig 1 – item 28) includes a threaded shank portion that is coupled (Paragraph [0019], line 169; bolt 28 is screwed into screw hole 31) to a threaded portion of said second aperture (Fig 1 – item 31) in said die member (Fig 1 – item 12).
Regarding Claim 16:
Morooka discloses the metal forming die member of claim 10. Morooka further discloses wherein said medial portion (Annotated above in Fig 1) of said stock guide body has a multi-faceted exterior surface (Bearing assembly 26, comprising said medial portion, has a top, bottom and side exterior surface which is interpreted to constitute a multi-faceted total exterior surface).
Regarding Claim 17:
	Morooka discloses the metal forming die member of claim 16. Morooka further discloses wherein the multi-faceted exterior surface includes a plurality of flat sections (Fig 1; the top and bottom surfaces of item 26 and 27 are interpreted to be flat sections such that they are flush against the housing 25 and ring 29 as shown in the Figure).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 6, 12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morooka, Yoshie (JP07155867A) in view of Breen, Scott (US9010169B2), hereinafter referred to as “Breen”.
Regarding Claim 2:
Morooka discloses the stock guide assembly of claim 1. However, Morooka is silent to wherein said stock guide body is a unitary piece.
Breen teaches a stock guide apparatus and method for metal forming dies. Breen further teaches wherein said stock guide body is a unitary piece (Fig 1 – item 3).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the stock guide body of Morooka by replacing the multi-component body assembly with a unitary piece design. Utilizing a unitary piece design provides for simplification of manufacturing the stock guide body resulting in reduced expense and processing of the guide body as taught by Breen.
Regarding Claim 6:
Morooka discloses the stock guide assembly of claim 1. However, Morooka is silent to wherein said stock guide body is formed from hardened steel.
Breen teaches a stock guide apparatus and method for metal forming dies. Breen further teaches wherein said stock guide body (Fig 1 – item 3) is formed from hardened steel (Col 20, lines 62-65).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the stock guide body of Morooka by forming the guide body of hardened steel in order to provide a component which resists wear along the guide portion as taught by Breen.
Regarding Claim 12:
Morooka discloses the metal forming die member of claim 10. However, Morooka is silent to wherein said stock guide body is formed from a single piece of material.
Breen teaches a stock guide apparatus and method for metal forming dies. Breen further teaches wherein said stock guide body is formed from a single piece of material (Col 20, lines 62-63).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the stock guide body of Morooka by forming the guide body from a single piece of material. Utilizing a single material design of the guide body provides for simplification of manufacturing the stock guide body resulting in reduced expenses and processing of the guide body as taught by Breen.
Regarding Claim 18:
Morooka discloses a method of advancing a stock strip in a metal forming die (Paragraphs [0007-0008]; guiding stock into a metal forming die is disclosed), comprising forming a stock guide body (Fig 1 – item 24) with an outer end portion (Annotated above in Fig 1), an inner end portion (Annotated above in Fig 1), a medial portion (Annotated above in Fig 1), and a centrally located uniform diameter aperture (Fig 1 – item 25b where item 25b is shown to have a uniform diameter to accommodate bolt 
However, Morooka does not explicitly disclose the acts of forming a stock guide body, forming an aperture in a die member, placing said stock guide body over said aperture in said die member, inserting a fastener through said centrally located aperture in said stock guide body, coupling a threaded portion of said fastener to said more narrow threaded portion of said aperture in said die member, and 
Breen teaches a stock guide apparatus and method for metal forming dies. Breen further teaches forming a stock guide body (Col 10, lines 31-32), forming an aperture in a die member (Col 11, lines 31-33), placing said stock guide body over said aperture in said die member (Col 11, lines 45-49), inserting a fastener through said centrally located aperture in said stock guide body (Col 11, lines 62-67), coupling a threaded portion of said fastener to said more narrow threaded portion of said aperture in said die member (Col 12, lines 1-2), and advancing a piece of stock strip by contacting said stock strip against said medial portion of said stock guide body (Col 12, lines 26-29).
It would have been obvious to one of ordinary skill, before the effective filing date, to incorporate the acts of forming features, and placing, inserting or coupling components (i.e. assembly steps) of Breen into the apparatus of Morooka to efficiently manufacture and assemble the stock guide body for capturing and precisely guiding stock along a straight line as taught by Breen.
Regarding Claim 20:
The combined method of Morooka and Breen disclose the method of advancing the stock strip of claim 18. Morooka further discloses including coupling multiple (A plurality of guides 24 coupled to the die 12 is shown in Fig 4) stock guide assemblies (Fig 4 – item 24) to said die member (Fig 4 – item 12) to create a pathway for advancing said stock strip (Paragraphs [0014]-[0015]; Guides 24 create a trapped pathway for advancing the stock due in a direction governed by feed device 23; Also see Fig 4).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Morooka, Yoshie (JP07155867A) in view of Breen, Scott (US9010169B2), and in view of TRUMPF GmbH (DE202009003795U1) hereinafter referred to as “Trumpf”.
Regarding Claim 19:

However, the combined device of Morooka and Breen is silent to wherein said aperture forming step includes forming a pocket.
Trumpf, in the art of sheet metal deformation and forming machine tools, teaches wherein said aperture forming step includes forming a pocket (Paragraph [0042], lines 383-385; pockets are formed in a die aperture forming).
It would have been obvious to one of ordinary skill, before the effective filing date, to incorporate forming a pocket in an aperture forming step of the die member in order to provide suitable height and depth dimensions for the efficient production of the machine tool as taught by Trumpf.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN E O'BRIEN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725